MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Sep 14 2018, 9:08 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Kurt Brenneman                                           STATE OF INDIANA
North Providence, Rhode Island                           Curtis T. Hill, Jr.
                                                         Attorney General of Indiana

                                                         Andrea E. Rahman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kurt Brenneman,                                          September 14, 2018
Appellant,                                               Court of Appeals Case No.
                                                         79A02-1711-DR-2841
        v.                                               Appeal from the Tippecanoe
                                                         Circuit Court
Lisa K. Brenneman, et al.,                               The Honorable Donald L. Daniel,
Appellees.                                               Special Judge
                                                         Trial Court Cause No.
                                                         79C01-1103-DR-57



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 79A02-1711-DR-2841 | September 14, 2018          Page 1 of 5
                                              Case Summary
[1]   Kurt Brenneman (“Father”) and Lisa Brenneman (“Mother”) are the parents of

      six children. They divorced in 2002. Following the divorce, Father was

      ordered to pay child support for the parties’ children. In 2014 and 2016, both

      Father and the State1 filed motions seeking modification of Father’s child-

      support obligation. Following a hearing, the trial court issued an order

      modifying Father’s child-support obligation and finding him in arrears of his

      obligation in the amount of $2,551.00. Father challenges the portion of the trial

      court’s order finding him in arrears of his child-support obligation. We affirm.



                               Facts and Procedural History
[2]   Our memorandum decision in Father’s prior appeal, which was handed down

      on December 22, 2016, instructs us to the underlying facts and procedural

      history leading to the instant appeal.


                [Father] and [Mother] were married in 1984 and had six children
                in their marriage…. In September 2001, [Mother] filed a petition
                for dissolution of marriage and the trial court entered a decree of
                dissolution in 2002.… On September 27, 2014, [Father],
                proceeding pro se, filed a verified petition for modification of
                child support. Shortly thereafter, [Father] filed a motion for
                emergency hearing on the petition, and a motion to emancipate
                children.… On June 3, 2015, the trial court held a hearing on
                various motions and petitions filed by [Father], including




      1
          The State became involved in the case because the family received public assistance.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-DR-2841 | September 14, 2018   Page 2 of 5
              [Father]’s verified petition to modify child support and motion to
              emancipate children.… The trial court gave [Father] multiple
              opportunities to address his various claims of emancipation and
              child support; however, he refused to offer any testimony because
              he claimed he had not received the discovery he needed to
              proceed.… Because he refused to offer testimony or significantly
              participate in the hearing, the trial court dismissed [Father]’s
              verified petition for modification of child support.


      Brenneman v. Brenneman, 79A05-1508-DR-1074, *1–2 (Ind. Ct. App. Dec. 22,

      2016). During the pendency of Father’s prior appeal, the State filed two

      motions to modify Father’s child-support obligation. Id. at *1. Ultimately, we

      reversed the trial court’s dismissal of Father’s modification petition and

      remanded to the trial court for a new modification hearing. Id. at *4.


[3]   The trial court conducted a hearing on the parties’ motions on August 7, 2017.

      On September 17, 2017, the trial court issued an order in which it found the

      following:


              13. Father’s child support obligation shall be modified to $74.00
              per week as of September 30, 2014.
              14. All children of this marriage are emancipated as of
              December 13, 2016.
              15. Father’s child support obligation shall be terminated as of
              December 13, 2016.
              16. Father is in arrears in the child support obligation in the
              amount of $2,551.00 as of September 1, 2017, of which $1,663.52
              is owed to the Mother and $887.48 is owed to the State of
              Indiana for past public assistance.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-DR-2841 | September 14, 2018   Page 3 of 5
      Appellant’s Supp. App. Vol. IV, p. 5. Father’s motion to correct error was

      denied by the trial court on October 24, 2017.



                                 Discussion and Decision
[4]   Father appeals from the trial court’s September 11, 2017 order. Father’s

      arguments are largely focused on his apparent belief that Indiana’s rules and

      regulations relating to child custody and support proceedings are

      unconstitutional. In making this argument, Father asserts that the rules and

      regulations somehow violate an individual’s due process rights and challenges

      the propriety of basing these decisions on what he alleges are flawed and

      unconstitutional determinations relating to the best interests of the children

      involved. While we acknowledge Father’s constitutional arguments, we note

      that these arguments were not raised before the trial court and, as such, are not

      properly before us at this time. See Monschein v. LaLonde, 701 N.E.2d 1275,

      1277 (Ind. Ct. App. 1998) (providing that a party “may only obtain judicial

      review of issues that were properly raised to the trial court” and this rule also

      applies to a challenge to the constitutionality of a statute). We will therefore

      limit our review to Father’s arguments relating to the propriety of the trial

      court’s September 11, 2017 order.


[5]   In challenging the trial court’s order, Father argues that the trial court abused its

      discretion by accepting the child support worksheet that reflected the highest

      potential arrearage. The State filed three alternative child support worksheets.

      Each awarded Father a different amount of credit for parenting time exercised

      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-DR-2841 | September 14, 2018   Page 4 of 5
      with the children. In considering these worksheets, the trial court found that

      Father had not “exercised more than 51 overnights over a period of a year”

      and, as a result, was not entitled to a parenting time credit. Appellant’s Supp.

      App. Vol. IV, p. 5. The trial court’s finding is consistent with the Commentary

      to Indiana Child Support Guideline 6 which indicates that credit “begins at 52

      overnights annually or the equivalent of alternate weekends of parenting time

      only.” The trial court, therefore, did not abuse its discretion in accepting the

      child support worksheet awarding Father no credit for parenting time exercised

      with the children.


[6]   Father also argues that there was no evidence that he failed to satisfy his duty to

      support his children. Exhibit E, however, establishes that prior to modification,

      Father was $11,176.00 in arrears of his child support obligation. This amount

      was cut to $2,551.00 after retroactive modification of Father’s child support

      obligation. The evidence supports the trial court’s determination that Father

      failed to meet his obligation to support his children.


[7]   The judgment of the trial court is affirmed.


      Bailey, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1711-DR-2841 | September 14, 2018   Page 5 of 5